                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 PAUL ADAMS ,

         Petitioner,                                                    ORDER
 v.
                                                                 Case No. 18-cv-947
 LIZI TEGELS,

         Respondent.


        Petitioner Paul Adams seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than December 12, 2018. Any motion for leave to proceed without prepayment of the filing

fee must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately May 19, 2018 through the date

of the petition, November 19, 2018.




                                            ORDER

        IT IS ORDERED that:

                  1.   Petitioner Paul Adams may have until December 12, 2018, to pay the $5

filing fee or submit a properly supported motion for leave to proceed without prepayment of

the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before December 12, 2018, I will assume that petitioner wishes

to withdraw this petition.




              Entered this 19th day of November, 2018.

                                  BY THE COURT:

                                  /s/

                                  PETER OPPENEER
                                  Magistrate Judge
